UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-2780



OPAL HERNANDEZ, wife of James Hernandez; JAMES
HERNANDEZ,

                                            Plaintiffs - Appellants,

          versus

ARTHUR H. HOFFMAN; MARY C. HOFFMAN, wife of
Arthur H. Hoffman; RAND W. HOFFMAN; CHERYL
HOFFMAN, wife of Rand W. Hoffman; LAURA J.
WETSCH, Attorney at Law; DANNY LEE ALLEN,
Deputy Sheriff of Johnston County; R. FRANK
GRAY, Attorney at Law,
                                             Defendants - Appellees,

          and


KNOX V. JENKINS, Judge of Superior Court,
County of Johnston,

                                                           Defendant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh.     W. Earl Britt, District
Judge. (CA-96-543-5-BR)

Submitted:   March 13, 1997                 Decided:   March 18, 1997


Before HALL, ERVIN, and WILKINS, Circuit Judges.


Affirmed by unpublished per curiam opinion.
2
Opal Hernandez, James Hernandez, Appellants Pro Se. Ralph Frank
Gray, Laura J. Wetsch, JORDAN, PRICE, WALL, GRAY & JONES, L.L.P.,
Raleigh, North Carolina; Howard Edwards Manning, Sr., Kristen
Gardner Lingo, MANNING, FULTON & SKINNER, Raleigh, North Carolina,
for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellants appeal the district court's order adopting the

magistrate judge's report and recommendation dismissing their 42

U.S.C. §§ 1983, 1985 (1994) action. We have reviewed the record and

the district court's opinion and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court. Hernandez

v. Hoffman, No. CA-96-543-5-BR (E.D.N.C. Nov. 6, 1996). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument
would not aid the decisional process.




                                                          AFFIRMED




                                3